Citation Nr: 1821515	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  17-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from March 1963 to January 1969 and January 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2018.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected PTSD symptoms have more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 100 percent for PTSD, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.326(a).  In light of the favorable disposition of the claim for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD, the Board finds that any deficiencies with regard to the duty to notify or assist is non prejudicial, and thus, no further discussion of VA's duties to notify and assist is necessary.

II. Initial Rating for PTSD

The Veteran seeks an initial rating in excess of 50 percent for his service connected PTSD.  At a February 2018 Board hearing, the Veteran testified that he stayed away from people; he was easily angered, and did not trust anyone.  He also testified that he did not care about anything anymore; he would go a week before he would shower, shave, or change his clothing, and that his spouse would have to remind him repeatedly.  He testified that he had attempted suicide in the past on at least four occasions, but had not been actively pursuing suicide.  He reported that although he had thoughts of suicide, he did not act on them, and he sold all his guns and firearms.  He testified that the FBI had been called to investigate him when he was employed because he had threated to shoot someone.  He testified that he hallucinated all the time, where he would see someone walking by; and they would disappear when he tried to look at them.  He testified that he has not paid attention to the time or the day of week for approximately 18 to 19 years, since he retired from working, and that he relied on his spouse to tell him when it was time for him to get ready to go somewhere.  He testified that he also would forget the names of close relatives.

At the February 2018 Board hearing, J.B. testified that he had known the Veteran since 1988, when he was the clinical coordinator at the VA; and he continued to maintain contact with the Veteran since that time.  He testified that the Veteran dissociated himself from having social activities, and had difficulty maintaining favorable relationships.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Service connection for PTSD with an evaluation of 50 percent was granted in a November 2015 rating decision.  The Veteran filed a notice of disagreement in October 2016.  A December 2016 statement of the case denied a rating in excess of 50 percent for the Veteran's service connected PTSD.

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the presence of the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-118 (Fed. Cir. 2013).  In addition to requiring the presence of the enumerated symptoms, 38 C.F.R. § 4.130 also requires that those symptoms have caused the specified level of occupational and social impairment.  Vazquez-Claudio, supra.

However, the factors listed in the rating schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating, so the determination should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme, but should also be based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-443 (2002); Amberman v. Shinseki, 570 F.3d 1377, 1380 (Fed. Cir. 2009); see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204, 208 (1994).

It is error where the Board fails to assess adequately evidence of a sign or symptom experienced by the Veteran, misrepresents the meaning of a symptom, or fails to consider the impact of the Veteran's symptoms as a whole.  However, the presence or lack of evidence of a specific sign or symptom listed in the evaluation criteria, including suicidal ideation, is not necessarily dispositive of any particular disability level.  Bankhead v. Shulkin, 29 Vet. App. 10, 25 (2017).

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale may be a relevant consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  However, the American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Board notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board prior to August 4, 2014 even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board in January 2017, the DSM-IV is no longer applicable to his claim.

The evidence reflects that the Veteran has been diagnosed with other nonservice-connected psychiatric disorders.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In April 2014, a retired treatment provider reported that he treated the Veteran in approximately 1988, for problems sleeping and issues at his place of employment; he had known the Veteran since that time, for twenty-five years.  The treatment provider noted that the Veteran had currently reported that he did not function at a high level and his energy and self-esteem were very low; he hardly socialized with anyone, and although he had a friend who lived less than a mile away, he rarely saw that person.  The treatment provider assigned the Veteran a GAF score between 30 and 38, and opined that the Veteran continued to have pronounced PTSD symptoms.  The treatment provider also noted that the Veteran continued to be a risk for suicide.

An April 2014 VA treatment record reflects a diagnosis of PTSD and alcohol use disorder.  The Veteran reported increased nightmares, irritability, low interest, and reduced concentration.  The Veteran also reported that he stopped drinking and gave his guns away to his children.  The Veteran did not have current suicidal ideation.

A September 2015 VA treatment record reflects a diagnosis of PTSD, depression not otherwise specified, and alcohol dependence.  The Veteran reported nightmares once a week; and reported that he would see the faces of people that died during service; and in particular, the Veteran would see the person, who had burned to death after taking the Veteran's place.  The Veteran reported that he slept 3 to 4 hours, had anger issues, concentration/memory problems, intrusive memories, and avoidance behaviors.  The Veteran also reported visual hallucinations for the past two months, he reported he would see people in the corner of his eye, but when he turned around to them, he would see nothing there.  The Veteran denied auditory hallucinations, suicidal ideation, and homicidal ideation.

The Veteran was afforded a VA examination in October 2015, which reflected a diagnosis of PTSD and unspecified depressive disorder.  The examiner noted that it was possible to differentiate which symptoms were attributable to each diagnosis.  The examiner noted that the PTSD symptoms included re-experiencing, avoidance, and hyperarousal; and the symptoms of unspecified depression included low mood, lack of interest and enjoyment in activities, and sleep disturbance.  The examiner opined that for the indicated level of occupational and social impairment, it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, because the symptoms overlapped and interacted.  The Veteran reported that he had been married six times, and had been married for the past 25 years.  The Veteran had three biological children, one of whom was deceased.  The Veteran's oldest daughter lived in Australia, and he communicated with her by email; he had not seen his son since he divorced his mother.  The Veteran also had two stepdaughters from his current marriage, whom he helped to raise.  The Veteran's best friend lived a block away, however, the Veteran reported that he did not visit people, primarily stayed home, and served on the leadership council of a church.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a 100 percent rating.

As the October 2015 examiner has stated it is not possible to differentiate what portion of the Veteran's level of occupational and social impairment was attributable to PTSD versus his other diagnosed psychiatric disorders; VA has resolved any doubt in his favor and attributed the impairments from these disorders to his service-connected PTSD.  See Mittleider, supra.

Throughout the period on appeal, the Veteran's PTSD symptoms were manifested primarily by ongoing symptoms of depressed mood; hypervigilance; social isolation; sleep disturbance; visual hallucinations; persistent danger of hurting self or others; suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; inability to establish and maintain effective relationships; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. The Board finds that the Veteran's symptomatology throughout the period on appeal has been consistent with and more nearly approximated total occupational and social impairment, the criteria for a 100 percent rating.

Although the medical evidence does not show symptomatology such as gross impairment in thought processes or communication, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, supra.  Thus, even though not all the listed symptoms compatible with a 100 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 100 percent rating appear to be demonstrated throughout the period on appeal.



ORDER

Entitlement to a 100 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


